2018 IL App (2d) 170036 

                                  No. 2-17-0036
	
                           Opinion filed February 5, 2018 

______________________________________________________________________________

                                             IN THE
	

                              APPELLATE COURT OF ILLINOIS
	

                              SECOND DISTRICT
	
______________________________________________________________________________

CAROLE E. AASEN, et al.,               ) Appeal from the Circuit Court
                                       ) of Kane County.
        Plaintiffs-Appellants,         )
                                       )
v.                                     ) Nos. 15-TX-164
                                       )      15-TX-165
                                       )      15-TX-167
DAVID J. RICKERT, Treasurer and        )
ex officio Collector of Kane County,   ) Honorable
                                       ) M. Katherine Moran,
        Defendant-Appellee.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Zenoff and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiffs, Carole Aasen and approximately 665 other tax objectors (Objectors), appeal

the judgment of the trial court denying their motion for summary judgment and dismissing their

tax objection complaints against defendant, David J. Rickert, treasurer and ex officio collector of

Kane County (Collector). The Objectors argue that the Kane County clerk lacked the authority

to use the Illinois Department of Revenue’s amended apportionments for tax year 2012 to collect

taxes in tax year 2014. We affirm.

¶2                                    I. BACKGROUND

¶3                                    A. Stipulated Facts
2018 IL App (2d) 170036 



¶4     The parties stipulated to the relevant facts in these three cases, consolidated in the trial

court, as follows. The Objectors each own real property in a part of Kane County within a taxing

district that lies in at least one other county. Specifically, the Objectors own property located in

the following taxing districts lying in the following counties:

       District                                           Counties

       Elgin School District U46                          Kane, Du Page, and Cook

       Elgin College District 509                         Kane, Cook, and De Kalb

       Elgin City                                         Kane and Cook

       Gail Borden Library                                Kane and Cook

¶5     The drafters of the 1970 Illinois Constitution, recognizing the need for the fair

apportionment of the burden of taxation of property in taxing districts that overlap more than one

county, provided as follows:

                  “The General Assembly may provide by law for fair apportionment of the burden

       of taxation of property situated in taxing districts that lie in more than one county.” Ill.

       Const. 1970, art. IX, § 7.

¶6     Accordingly, section 18-155 of the Property Tax Code (Code) (35 ILCS 200/18-155

(West 2014)), entitled “Apportionment of taxes for districts in two or more counties,” provides

for the fair apportionment of that burden. To accomplish this goal, section 18-155 authorizes the

Department of Revenue (DOR) to apportion the amounts to be raised by taxation on property in a

district that overlaps multiple counties, so that each county bears the burden as though all parts

of the district had been assessed at the same proportion of actual value. It also authorizes the

DOR to certify to each county clerk the percentage constituting that county’s burden, which the

clerk will apply to the property of the taxing district that lies in that county. 35 ILCS 200/18-

155(c) (West 2014).

                                                -2-
2018 IL App (2d) 170036


¶7    Section 18-155 of the Code provides in relevant part:

             “The burden of taxation of property in taxing districts that lie in more than one

      county shall be fairly apportioned as provided in Article IX, Section 7, of the Constitution

      of 1970.

             *** When the Department has received a written request for equalization for

      overlapping tax districts as provided in this Section, the Department shall promptly notify

      the county clerk and county treasurer of each county affected by that request that tax bills

      with respect to property in the parts of the county which are affected by the request may

      not be prepared or mailed until the Department certifies the apportionment among

      counties of the taxing districts’ levies, except as provided in subsection (c) of this

      Section. To apportion, the Department shall:

             (a) On or before December 31 of that year cause an assessment ratio study to be

      made in each township in which each of the named overlapping taxing districts lies, using

      equalized assessed values as certified by the county clerk, and an analysis of property

      transfers prior to January 1 of that year. The property transfers shall be in an amount

      deemed reasonable and proper by the Department. The Department may conduct

      hearings, at which the evidence shall be limited to the written presentation of assessment

      ratio study data.

             (b) Request from the County Clerk in each County in which the overlapping

      taxing districts lie, certification of the portion of the assessed value of the prior year for

      each overlapping taxing district’s portion of each township. Beginning with the 1999

      taxable year, for those counties that classify property by county ordinance pursuant to

      subsection (b) of Section 4 of Article IX of the Illinois Constitution, the certification shall



                                               -3-
2018 IL App (2d) 170036 



       be listed by property class as provided in the classification ordinance. The clerk shall

       return the certification within 30 days of receipt of the request.

              (c) Use the township assessment ratio studies to apportion the amount to be raised

       by taxation upon property within the district so that each county in which the district lies

       bears that burden of taxation as though all parts of the overlapping taxing district had

       been assessed at the same proportion of actual value. The Department shall certify to

       each County Clerk, by March 15, the percent of burden. Except as provided below, the

       County Clerk shall apply the percentage to the extension as provided in Section 18-45 to

       determine the amount of tax to be raised in the county.

              If the Department of Revenue does not certify the percent of burden in the time

       prescribed, the county clerk shall use the most recent prior certification to determine the

       amount of tax to be raised in the county.

              If the use of a prior certified percentage results in over or under extension for the

       overlapping taxing district in the county using same, the county clerk shall make

       appropriate adjustments in the subsequent year. Any adjustments necessitated by the

       procedure authorized by this Section shall be made by increasing or decreasing the tax

       extension by fund for each taxing district where a prior certified percentage was used. No

       tax rate limit shall render any part of a tax levy illegally excessive which has been

       apportioned as herein provided. The percentages certified by the Department shall remain

       until changed by reason of another assessment ratio study made under this Section.”

       (Emphases added.) 35 ILCS 200/18-155 (West 2014).

¶8     In this case, for the tax year 2012, the DOR did not certify the apportionments for the

districts at issue to the county clerks by March 15, 2013. Accordingly, the Kane County clerk



                                                -4-
2018 IL App (2d) 170036 



used the most recent prior certification to determine the Objectors’ property taxes for tax year

2012.

¶9        On May 15, 2013, the DOR certified the apportionments for tax year 2012 to the county

clerks.     The DOR’s apportionment percentage for Kane County was lower than in the

certification used for the tax bills issued for tax year 2012. On March 14, 2014, the DOR

certified the apportionments for tax year 2013. On March 26, 2014, when the Kane County clerk

extended the tax burden for tax year 2013, he reduced the amount of tax extended to adjust for

the over-extension in tax year 2012. The parties do not dispute that the Kane County clerk had

the authority pursuant to section 18-155(c) of the Code to make this adjustment.

¶ 10      On May 21, 2014, the DOR certified a “Corrected” apportionment of the districts’ tax

burdens for tax year 2012, and on December 12, 2014, the DOR certified “Amended”

apportionments of the districts’ tax burdens. For tax year 2014, the Kane County clerk applied

the amended apportionments to the extension for tax year 2012. On February 9, 2015, the Kane

County clerk informed the Objectors via letter that:

          “[F]or the past two years the tax rates for the taxing districts [at issue] were

          disproportionately low due to an issue with the percent of burden that Kane County

          property owners pay to the [taxing districts at issue].

                  *** The percentages the Department of Revenue assigned to Kane County were

          too low and were too high in DuPage and Cook Counties based upon numbers they

          received from this office in 2011 and 2012 and did not reflect an accounting change due

          to a software issue.

                  The software issue has been resolved, but the affected parcels will have to pay an

          increased rate for the 2014 tax year to make up the difference. As a result, the tax rate for

          the affected districts will increase.”

                                                   -5-
2018 IL App (2d) 170036 



Thus, in 2015, when the Kane County clerk extended the tax burden in the Objectors’ districts
	

for tax year 2014, the extension included a “Manual Adjustment” that reflected the amended
	

apportionments for tax year 2012. 


¶ 11       The apportionments for tax year 2012 were:
	

District        Originally extended by Certified by DOR                  Amended by DOR Dec.
                clerk May 2013         May 2013 & adjusted by            2014,   with    “Manual
                using prior certified  clerk March 2014                  Adjustment” included in
                percentage                                               2015

Elgin U46 34.28%                          31.54%                         33.63%

Elgin 509       61.62%                    60.53%                         61.86%

Elgin City 79.61%                         78.47%                         79.60%

Borden          68.21%                    66.40%                         68.09%

¶ 12                                      B. Proceedings

¶ 13       On October 1, 2015, the Objectors filed tax objection complaints against the Collector,

pursuant to section 23-5 of the Code (35 ILCS 200/23-5 (West 2014)), alleging that the Kane

County clerk’s application of the amended apportionments for tax year 2012 to the collection of

taxes for tax year 2014 was void and illegal pursuant to, inter alia, section 18-155 of the Code.

¶ 14       The Objectors moved for summary judgment. On January 10, 2017, after hearing the

parties’ arguments, the trial court denied the Objectors’ motion for summary judgment and

dismissed their complaints, stating, in part:

           “[T]he language of Section 18-155, the objective in ensuring correct, appropriate

           adjustments are made, and the burden of taxation of property in taxing districts that lie in

           more than one county―that lie in more than one county is fairly apportioned as provided

           by the statute, this Court finds that the action taken by the County Clerk is not contrary to




                                                   -6-
2018 IL App (2d) 170036 



       [the] statute and the county clerk is authorized under Section 18-155 to adjust the tax

       objector’s [sic] 2014 taxes to account for the apportionment for 2012.”

¶ 15   The Objectors filed their notice of appeal on January 12, 2017.

¶ 16   After the parties filed their appellate briefs, this court, on its own motion, ordered the

parties to prepare supplemental briefs addressing: “(1) what the legislative intent and legislative

history of section 18-155 of the Code provides relating to the county clerk’s authority and/or

obligation to extend taxes after receiving a certification, and (2) how the legislative history and

legislative intent support their respective interpretations of Section 18-155.”

¶ 17                                      II. ANALYSIS

¶ 18   The Objectors argue that the trial court erred by denying their motion for summary

judgment and by dismissing their tax objection complaints, because the Kane County clerk

lacked the authority to use the DOR’s amended apportionments for tax year 2012 in connection

with the extension for tax year 2014.

¶ 19   Summary judgment motions are governed by section 2-1005 of the Code of Civil

Procedure (735 ILCS 5/2-1005 (West 2014)). Pursuant to that section, summary judgment

should be granted only where the pleadings, depositions, admissions, and affidavits on file, when

viewed in the light most favorable to the nonmoving party, show that there is no genuine issue as

to any material fact and that the moving party is clearly entitled to judgment as a matter of law.

735 ILCS 5/2-1005(c) (West 2014). Whether summary judgment was appropriate in this case

turns on the trial court’s interpretation of section 18-155 of the Code.

¶ 20   We review de novo an order granting or denying summary judgment. See Millennium

Park Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281, 309 (2010). De novo review is also

appropriate to the extent that this case turns on construction of the Code and thus presents a

question of law. See Better Government Ass’n v. Zaruba, 2014 IL App (2d) 140071, ¶ 20.

                                                -7-
2018 IL App (2d) 170036 



¶ 21   The Objectors argue that the Kane County clerk lacked the authority to use the DOR’s

2014 certified amended apportionments for tax year 2012. The Objectors contend that section

18-155(c) of the Code allows a county clerk to adjust an apportionment only in “the subsequent

year,” meaning the following tax year, which in this case was 2013. The Collector argues that

this interpretation is contrary to the plain language and purpose of the statute. The Collector

contends that “the subsequent year” means the year after the DOR certifies the apportionment.

¶ 22   The primary rule of statutory interpretation is to give effect to the intent of the legislature.

Board of Education of Springfield School District 186 v. Attorney General of Illinois, 2017 IL
120343, ¶ 24. The best evidence of the legislature’s intent is the language of the statute itself,

given its plain and ordinary meaning. Id. We must avoid interpreting a statute in a manner that

would create absurd results or render part of the statute a nullity. See Nelson v. Artley, 2015 IL
118058, ¶¶ 25, 27. “Additionally, in construing statutes relating to the levying and collection of

taxes, this court has sought to give them a reasonable and commonsense meaning, so as to avoid

making it difficult or impossible for taxes to be levied and collected.” In re Application for

Judgment & Sale of Delinquent Properties for the Tax Year 1989, 167 Ill. 2d 161, 169 (1995).

¶ 23   The Objectors’ interpretation, that “the subsequent year” means the following tax year, is

counter to these principles and reads into the relevant language the words “tax year.” This

interpretation ignores the purpose of the statute, which, again, provides:

       “The burden of taxation of property in taxing districts that lie in more than one county

       shall be fairly apportioned as provided in Article IX, Section 7, of the Constitution of

       1970.” 35 ILCS 200/18-155 (West 2014).

¶ 24   Under section 18-155, the DOR conducts an assessment ratio study in each township in

which an overlapping district lies, by using equalized assessed values of taxable property and an

analysis of property transfers. 35 ILCS 200/18-155(a) (West 2014). The DOR then uses these

                                                -8-
2018 IL App (2d) 170036 



studies to apportion the amount of property tax to be raised within the district, “so that each

county in which the district lies bears that burden of taxation as though all parts of the

overlapping taxing district had been assessed at the same proportion of actual value.” 35 ILCS

200/18-155(c) (West 2014).       The DOR then certifies to each county clerk the percentage

constituting that county’s burden. Id.

¶ 25   A county clerk’s duty is to fix the amount of taxes that will be extended.              In re

Application for Judgment & Sale, 167 Ill. 2d at 174. A county clerk’s duties in the extension of

taxes are purely ministerial; thus, a clerk has no power to determine whether taxes have been

legally assessed. Id.

¶ 26   Here, once the DOR certified the amended apportionments, the Kane County clerk had a

duty to extend the taxes to determine the amount to be raised. See id. If it were otherwise, the

DOR’s mandate would be thwarted. In determining the legislature’s intent, we consider the

necessity and purpose for the law, the evils sought to be remedied, and the goals sought to be

achieved. Progressive Universal Insurance Co. v. Liberty Mutual Fire Insurance Co., 215 Ill. 2d
121, 134 (2005).

¶ 27   Although the Objectors urge this court to limit “the subsequent year” to mean subsequent

tax year, we will not read this limitation into the statute, particularly where it conflicts with the

legislature’s express intent, namely, that “[t]he burden of taxation of property in taxing districts

that lie in more than one county shall be fairly apportioned.” 35 ILCS 200/18-155 (West 2014);

see Brunton v. Kruger, 2015 IL 117663 ¶ 24 (in interpreting a statute, a court must not read into

it exceptions, limitations, or conditions that conflict with the express intent of the legislature).

The Objectors’ interpretation would defeat the stated purpose of section 18-155 by prohibiting a

county clerk from applying a fair apportionment, as determined by the DOR, to property in

taxing districts that lie in more than one county. See Brucker v. Mercola, 227 Ill. 2d 502, 514

                                                -9-
2018 IL App (2d) 170036 



(2007) (each word, clause, and sentence in a challenged statute is to be given some reasonable

meaning and not rendered superfluous).

¶ 28    Further, the Objectors’ interpretation would produce an unjust result in this case by

nullifying the Kane County clerk’s appropriate extension based upon the correct apportionments

as certified by the DOR. See Progressive Universal Insurance Co., 215 Ill. 2d at 134 (when

interpreting a statute, a court must presume that the legislature did not intend to produce absurd,

inconvenient, or unjust results). As stated in the Kane County clerk’s February 2015 letter,

“[t]he percentages the Department of Revenue assigned to Kane County were too low and were

too high in DuPage and Cook Counties.” If we adopt the Objectors’ interpretation as to the

amended apportionments, the statute’s purpose would not be implemented and it would be

rendered a nullity. See In re Detention of Lieberman, 201 Ill. 2d 300, 308 (2002) (when

interpreting a statute, courts may consider the nature and object of the statute and the

consequences that would result from construing it one way or the other).

¶ 29    The Objectors support their interpretation of “the subsequent year” in section 18-155 by

citing section 18-157 of the Code. 35 ILCS 200/18-157 (West 2014). Section 18-157 provides

in relevant part:

        “If a court, in any tax objection based on the apportionment of an overlapping taxing

        district under Section 18-155, enters a final judgment that there was an over extension or

        under extension of taxes for an overlapping taxing district based on the apportionment

        under Section 18-155 for the year for which the objection was filed, the county clerks of

        each county in which there was an under extension shall proportionately increase the levy

        of that taxing district by an amount specified in the court order in that county in the

        subsequent year or in any subsequent year following the final judgment of the court.”

        (Emphasis added.) Id.

                                              - 10 -
2018 IL App (2d) 170036 



¶ 30    The Objectors contend that section 18-157 and section 18-155 use the phrase “the

subsequent year” to refer to the year immediately following the tax year for which an

apportionment is at issue. However, words in a statute must be read in context, rather than in

isolation.   Skolnick v. Altheimer & Gray, 191 Ill. 2d 214, 229 (2000).             The Objectors’

interpretation of the phrase in section 18-157 entirely ignores the context in which it appears.

The legislature was addressing the action that county clerks must take when a court enters a

specific final judgment. When read in context, that phrase, as well as the phrase “or in any

subsequent year,” relates to the “final judgment of the court” (35 ILCS 200/18-157 (West 2014)).

Thus, the Objectors’ interpretation of the phrase in section 18-157 does not support their

interpretation of the phrase in section 18-155. Under section 18-155, the phrase relates to the

DOR’s certification of an apportionment, which it may do in any subsequent year, requiring the

ministerial application by the clerk of a tax rate consistent with that apportionment.

¶ 31    Further, the Objectors fail to cite authority limiting the DOR to one apportionment, and

we have found no indication that the legislature intended to limit when the DOR may amend an

apportionment. Although section 18-155(c) provides that “[t]he Department shall certify to each

County Clerk, by March 15, the percent of burden,” that section also provides that, if the DOR

“does not certify the percent of burden in the time prescribed, the county clerk shall use the most

recent prior certification” and that “[t]he percentages certified by the Department shall remain

until changed by reason of another assessment ratio study made under this Section.” 35 ILCS

200/18-155(c) (West 2014). The statute further provides:          “If the use of a prior certified

percentage results in over or under extension for the overlapping taxing district in the county

using same, the county clerk shall make appropriate adjustments in the subsequent year.” Id.

Reading the statute as a whole, we determine that “the subsequent year” means the year after the

DOR certifies the apportionment. Under the Objectors’ interpretation, if the DOR had certified a

                                               - 11 -
2018 IL App (2d) 170036 



lower percentage in this case, the Kane County clerk would not be authorized to make an

adjustment in the Objectors’ favor. Because the Objectors’ interpretation is illogical, and for the

reasons stated above, we reject the Objectors’ interpretation.

¶ 32   In addition, the Objectors argue that their interpretation is supported by the recent

addition of section 18-156 to the Code. The Objectors contend that section 18-156, applicable

for tax year 2015 and thereafter (35 ILCS 200/18-156(e) (West 2016)), authorizes the DOR to

revise an apportionment if a county’s share of an overlapping taxing district’s tax levy “is

subsequently determined to exceed 105% of what that county’s share should have been.” 35

ILCS 200/18-156(a) (West 2016). Therefore, the Objectors argue, here the DOR had no such

authority to revise the apportionment, because section 18-156 was not yet effective.

¶ 33   The argument fails because the Objectors fail to recognize that section 18-155 provides

that “[t]he percentages certified by the Department shall remain until changed by reason of

another assessment ratio study made under this Section.” 35 ILCS 200/18-155(c) (West 2014).

Further, section 18-155 does not limit the DOR’s authority to revise an apportionment.

Accordingly, we reject the Objectors’ argument regarding section 18-156.

¶ 34   The Objectors also argue that the Kane County clerk’s manual adjustment was erroneous

because “taxes must have some degree of finality, stability, and security to the taxpayer.” Hamer

v. Kirk, 57 Ill. App. 3d 335, 341 (1978). We recognize the importance of these goals. However,

the purpose of section 18-155 is to fairly apportion the burden of taxation of property in taxing

districts that lie in more than one county. Section 18-155 provides a mechanism to achieve this

purpose by allowing county clerks to make adjustments when the use of prior certifications

results in over or under extensions. The legislature does not appear to have sought finality in

achieving this purpose, and though citing Hamer for the general proposition, the Objectors do

not cite authority directly on point.

                                               - 12 -
2018 IL App (2d) 170036 



¶ 35   Accordingly, the trial court properly denied the Objectors’ motion for summary judgment
	

and dismissed the Objectors’ tax objection complaints.
	

¶ 36                                  III. CONCLUSION
	

¶ 37   For the reasons stated, we affirm the trial court’s order. 


¶ 38   Affirmed.
	




                                               - 13 -